Title: To John Adams from Arthur Campbell, 21 October 1797
From: Campbell, Arthur
To: Adams, John



sire
Washington County V. Octo. 21t. 1797

You have spoken, and you have spoke it with dignity and truth.—That the rising generation of Americans, the most promising and perhaps the most important Youth, which the human species can boast, educated in the principles of religion and morality, and having before them the examples of the wise and good of all nations, cannot fail to answer the high expectations, which the World has formed of their future wisdom, virtues and energies.—
A most elevated and consolatory prospect to the Parents and Friends of our Youth. But ah! Sir, we have subverters and opposers of religion and morality. We have ingenious and bold Infidels, that seem to take a pleasure in corrupting our Youth and leading them into error and wickedness.—Hence the necessity of instruction, and an incessant guardianship.—To be a Guardian of all our Youth, to be a Patron of a Book of Instruction for to all future Ages; our enlightned and patriotic Chief, will readily condescend to accept.
Under this impression sire, I have presumed thro the good offices of the Secretary of State, to offer for your patronage a Work calculated to instruct the Youth of your favourite American, and to expose the errors of a late popular writer.
I will not presume to anticipate your judgment of Doctor Brooks Reply to the Age  of Reason; but will venture to mention, that from the originality of the style, and the importance of the design, you will take pleasure in giving it a perusal, and I trust, think it worthy of an extensive publication thro the United States.—
With profound Respect / I am sire, your most Ob. servant

Arthur Campbell